Citation Nr: 0423340	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right nephrolithotomy as a result of VA surgical 
treatment in 1993. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to November 
1947, and from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
sought on appeal.

The Board notes that this claim was received, or must be 
regarded as having been received, prior to October 1, 1997.  
(Nephew's letter to VA, received August 25, 1997.)  As such, 
the law as it existed prior to October 1, 1997, must be 
applied.  VAOPGCPREC 40-97.  "Fault" and "accident" are 
not for consideration.


REMAND

A review of the record discloses that pertinent medical 
records have not been obtained and associated with the claims 
file.  VA treatment records document that the veteran was 
admitted to a VA medical facility in March 1993.  However, 
complete records attendant to this admission have not been 
associated with the claims file.  The record includes a two-
page Discharge Summary with clinical records associated with 
that admission.  However, the operative and final hospital 
report relative to this admission are not of record.  The RO 
should therefore arrange to obtain these records on remand.  
See 38 U.S.C.A. § 5103A(b) (West 2003); 38 C.F.R. § 
3.159(c)(1) (2003); see also Chaffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 589, 
594-95 (1991) (holding that VA's duty to assist includes 
securing medical records to which a reference has been made).

The medical treatment at issue involves treatment at a VA 
medical facility between March and August of 1993.  The 
veteran underwent surgery for renal stones.  Records indicate 
the veteran had severe bleeding which required an emergency 
laparotomy and removal of the right kidney, with 
complications noted during the postoperative course.  It is 
the veteran's contention he developed residual impairment due 
to this surgical procedure and resultant complications.  
During a March 2004 hearing, the veteran described ongoing 
symptomatology since the 1993 surgery.  

On VA examination in June 1997, a diagnosis of status post 
right nephrectomy was indicated.  At that time, the veteran 
reported subjective complaints of depression, poor sleep, 
fatigue, right sided weakness, difficulty ambulating, vague 
abdominal pain, occasional cough, and blurred vision.  
Reports of subsequent VA outpatient treatment document varied 
complaints of general malaise, abdominal pain, right sided 
weakness, back pain, insomnia, and feeling of incomplete 
defecation.  Relative to these complaints treatment reports 
reference provisional clinical assessments of "right upper 
quadrant pain secondary to gastroesophageal disease versus 
adhesion related pain secondary to multiple surgery," and 
"myofascial pain mimicking radiculopathy versus neuropathic 
pain right abdomen following kidney resection versus 
radiculopathy of lumbar/thoracic pain."  

VA outpatient records also document a history of complaints 
of abdominal pain, and back pain associated with treatment 
and clinical assessment of genitourinary and 
gastroenterological disorders evaluated prior to the March 
1993 procedure. 

Following a preliminary review of the record and in 
consideration of the veteran's contentions in this matter, 
the Board finds that a VA physician should review the claims 
file and offer an opinion as to the likelihood that VA 
treatment during the March 1993 admission caused or 
aggravated any current disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take the necessary steps to 
obtain the complete original reports 
pertaining to the veteran's March 1993 VA 
hospitalization, to include the final medical 
report, surgical reports, and any other 
clinical or diagnostic records associated 
with this admission.  If any requested 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file. 

2.  Following completion of the development 
requested in paragraph one, the veteran's 
claims file should be forwarded to an 
appropriate VA medical examiner for review.  
If appropriate, the veteran should be 
scheduled for VA examination and any 
necessary diagnostic evaluation.  After 
conducting a detailed review of the claims 
file, the medical examiner should respond to 
the following: Is it at least as likely as 
not (50 percent probability or greater) that 
the veteran has any current identifiable 
residual impairment due to VA 
hospitalization, or medical or surgical 
treatment during the 1993 hospitalization, 
and, if so, what is the correct diagnostic 
classification of such additional disability.  
The reviewing physician should provide the 
rationale for the opinion.

3.  When the development requested has been 
completed, the RO should readjudicate the 
issue on appeal on the basis of all the 
evidence of record, and on the basis of the 
law prior to October 1, 1997.  In doing so, 
the RO should ensure that the notification 
and assistance requirements of the VCAA are 
satisfied.  The RO should send the veteran a 
VCAA letter and request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative must be afforded an appropriate opportunity to 
respond before the record is returned to the Board for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




